[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]


           United States Court of Appeals
                      For the First Circuit
No. 01-1056

              IN RE DEBORAH MILLS AND PETER MILLS,
                            Debtors,

                   DEBORAH MILLS, PETER MILLS,
                           Appellants,

                                 v.

                       J. SCHWARTZ MOTOR;
                Consolidated Defendant-Appellee,

      HARMON LAW OFFICE; FEDERAL HOME LOAN MORTGAGE CORP.;
                 SALEM FIVE CENTS SAVINGS BANK,
                           Appellees,

                         TIMOTHY P. SMITH,
                              Trustee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                               Before

                    Torruella, Circuit Judge,
                  Gibson,* Senior Circuit Judge,
                    and Lipez, Circuit Judge.


     Daniel A. Laufer, on brief for appellants.
     David M. Rosen, with whom Harmon Law Offices, P.C. were on brief
for appellees.




*   Of the Eighth Circuit, sitting by designation.
August 9, 2001




     -2-
          Per Curiam. The panel affirms the decision of the district

court based on the reasoning therein. Mills v. Harmon Law Offices, et

al., Civ. No. 00-109-JD, Op. No. 2000 DNH 227 (D.N.H. Oct. 23, 2000)

(order). All motions currently pending regarding appellants' reply

brief are denied as moot.




                                -3-